[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12646                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            DECEMBER 7, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                         D.C. Docket No. 4:10-cr-00010-WTM-GRS-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff - Appellee,

                                       versus

JOHN RAYMOND REEDY,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Southern District of Georgia
                                ________________________

                                     (December 7, 2010)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:

         John Reedy appeals his conviction for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1). The sole issue on appeal is
whether the district court plainly erred when it allowed the Government to

question his girlfriend, Shantell Dunbar, about the presence of their son, age

eleven, in the car during the police chase. Reedy argues that these questions were

irrelevant and prejudicial without any probative value.

      We review “evidentiary rulings of the district court for an abuse of

discretion.” United States v. Hoffman-Vaile, 568 F.3d 1335, 1340 (11th Cir.

2009). “We review rulings to which the defendant objected under a harmless error

standard.” Id. An error is harmless if there is no reasonable likelihood that it

“affected the defendant’s substantial rights.” United States v. Khanani, 502 F.3d

1281, 1292 (11th Cir. 2007) (quotation omitted). A defendant’s substantial rights

are not affected if the verdict is supported by properly-admitted evidence and the

error did not substantially influence the outcome. See id. Evidentiary errors

raised for the first time on appeal are reviewed for plain error. Hoffman-Vaile, 568

F.3d at 1340. Plain error exists “where (1) there is an error; (2) that is plain or

obvious; (3) affecting the defendant’s substantial rights in that it was prejudicial

and not harmless; and (4) that seriously affects the fairness, integrity or public

reputation of the judicial proceedings.” Id. (quotation omitted).

      “All relevant evidence is admissible, except as otherwise provided by . . .

these rules.” Fed. R. Evid. 402. Relevant evidence is that which has “any

                                           2
tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be

without the evidence.” Fed. R. Evid. 401. Relevant evidence “may be excluded if

its probative value is substantially outweighed by the danger of unfair prejudice.”

Fed. R. Evid. 403. We look “at the evidence in a light most favorable to its

admission, maximizing its probative value and minimizing its undue prejudicial

impact” when an appellant asserts error under Rule 403. United States v. Alfaro-

Moncada, 607 F.3d 720, 734 (11th Cir. 2010) (quotation omitted). In a close case,

we rely on the district court’s judgment because

      there are difficult evidentiary rulings that turn on matters uniquely
      within the purview of the district court, which has first-hand access to
      documentary evidence and is physically proximate to testifying
      witnesses and the jury. For these reasons, the district court is
      uniquely situated to make nuanced judgments on questions that
      require the careful balancing of fact-specific concepts like
      probativeness and prejudice, and we are loathe to disturb the sound
      exercise of its discretion in these areas.

United States v. Bradberry, 466 F.3d 1249, 1253 (11th Cir. 2006) (quotation

omitted). Additionally, the district court may admit evidence aimed at uncovering

a witness’s biases. See United States v. Noriega, 117 F.3d 1206, 1217 (11th Cir.

1997) (stating that the district court did not abuse its discretion in allowing the

government to cross-examine a witness about matters “relevant to show the



                                           3
witness’s loyalty toward and bias in favor of” the defendant because any prejudice

from these questions “did not outweigh substantially the probative value of the”

evidence).

      Reedy has, at most, properly preserved his objection as to only one question

the Government asked of Dunbar. Reedy did not object to the Government’s

questions regarding his son until the Government had asked Dunbar about their

son’s name, age, and location in the car; whether their son was fastened in a baby

seat; whether Dunbar said anything to Reedy about the speed he was driving

considering the fact that their son was in the car; why Dunbar did not say anything

to Reedy about his driving; and when during the car chase Dunbar was able to see

how her son was doing. Only then did Reedy object to the questions regarding his

child. Therefore, Reedy’s appeal is subject to plain error review, although the

single question he objected to will be reviewed for abuse of discretion. However,

the result is the same under either standard because Reedy’s substantial rights

were not affected by this line of questioning.

      The evidence about the presence of Reedy and Dunbar’s son in the car

during the police chase was relevant. These questions at issue went to whether

Dunbar was biased enough toward Reedy that she would lie for him regarding his

knowing possession of the gun. Evidence regarding a witness’s bias and loyalty

                                          4
toward a defendant is relevant. See Noriega, 117 F.3d 1206 at 1217. Second, the

probative value of this relevant evidence was not substantially outweighed by the

danger of unfair prejudice toward Reedy. While there was a risk that the jury

would be prejudiced against Reedy after learning that his son was in the car with

him during a high-speed police chase, it was within the district court’s discretion

to determine that the probative value of delving into Dunbar’s bias toward Reedy

was not substantially outweighed by the risk of prejudice. We are “loathe to

disturb the sound exercise of [the court’s] discretion.” Bradberry, 466 F.3d at

1253.

        Furthermore, even if the district court had erred in allowing this line of

questioning, Reedy’s substantial rights have not been affected because Reedy’s

guilty verdict was strongly supported by the remainder of the evidence. See

Khanani, 502 F.3d at 1292. The evidence at Reedy’s trial showed that he led the

police on a high-speed chase; that at the end of the chase, he ran from his car

carrying a backpack; and that a loaded firearm was found in the backpack when

the backpack was recovered from a dumpster. Furthermore, the Government

refuted Dunbar’s testimony about where Reedy was driving that day and her

testimony that no sheriff’s deputies had spoken to her after Reedy was arrested.

Thus, the jury could have discredited her testimony that she put the gun, which she

                                            5
claimed did not belong to Reedy, in the backpack without his knowledge, even

without her testimony related to Reedy’s parenting skills. Therefore, the district

court committed no error, harmful or otherwise, in admitting this testimony.

      AFFIRMED.




                                         6